Title: To Thomas Jefferson from Benjamin Hichborn, 1 February 1801
From: Hichborn, Benjamin
To: Jefferson, Thomas



Sir
Boston 1 Feby 1801

The Bearer of this Mr: Israel Hatch of this town has discovered, as he thinks, a new method to give effect to chaind Shot when directed against Ships of War in defence of forts Towns &c—in this view, it appears to me important & induced me to yeald a ready complyance with his request, to recommend it to your patronage, shoud it be found upon examination to deserve attention—I have a Stronger motive for writing you by him, on account of the Safety of Conveyance, as I am very much inclined to beleive that all Letters addressed to, or known to be from you are liable to be opened—The Suspicion which occasion’d the hint I dropped you in a line from Philadelphia has not been at all diminished by Subsequent Circumstances, I had many Conversations with Colo Burr on the Subject of the approaching Election of President, & am convinced, shoud the first attempt in your favor fail, that he & some of his Friends will consent, that a few Republicans shall joine the aristocratical party in giving him the preference. I am sure I speak the Sentiments of 19 twentieths of the People, in saying, that I had rather have no Presid. till one can be obtained by a new choice—the rejection of the Convention with France  must produce incalculable injury; & proportionate discontent—we can only say “quos deus vult perdere, prius dementat”—I am at this moment made happy by a visit from Genl. Knox who tells me there is information in Town, that you will certainly have a great majority of the States on the question which will decide the unmanly Controversy about the President elect—
The Cause of Republicanism begins to be respected even by its Enemies—I hope it will never be injured by the Zeal of its Friends—we scarcely know what to beleive about the Treaty or Convention with france, one hour we are it has been adopted in toto, the next, we hear it is accepted with Conditions amendments &c we are then told it will be rejected in toto—the Cond. of our Governor Strong is so cautious that few people feel any great zeal in opposing him on that ground; but while he holds his place, under the supposed auspices of an aristocratical & royalistical party, the Friends of civil liberty are disgusted—I beleive a strong effort will be made at the next Election, in favor of Gerry but the issue must be doubtful—when any thing occurs which I think you may wish to be acquainted with I shall trouble you with a line—I am with great esteem
Yours

Benja Hich[born]

